Citation Nr: 0821839	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  02-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss from January 5, 1999, to March 28, 2007, and for 
a rating higher than 10 percent as of March 29, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran had active military service from June 1974 to 
June 1978 and from October 1979 to July 1992.  Service in 
Southwest Asia from December 1990 to May 1991 is indicated by 
the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada which, in part, denied entitlement to service 
connection for left ear hearing loss and granted service 
connection for right ear hearing loss, evaluated as 
noncompensably disabling from January 5, 1999.  The veteran 
perfected an appeal of this decision.  

Jurisdiction over the case was transferred to the RO in 
Muskogee, Oklahoma in October 2002.  The veteran testified 
before the undersigned Veterans Law Judge at a hearing held 
at the RO in June 2003.

In February 2004, the Board remanded the case to the RO for 
additional development. 

In a September 2006 decision, the Board granted service 
connection for left ear hearing loss.  In light of the grant, 
the Board remanded the issue of entitlement to a compensable 
rating for right ear hearing loss for assignment of a 
disability evaluation to reflect current impairment of the 
bilateral hearing loss.  

In an October 2007 rating decision, the RO recharacterized 
the service-connected disability as bilateral hearing loss 
with a noncompensable evaluation assigned from January 5, 
1999 and a 10 percent evaluation assigned from March 29, 
2007.  




FINDING OF FACT

The results of audiological evaluations conducted in December 
1999, September 2004 and February 2005 show the veteran had 
Level I hearing in both ears; whereas the results of a more 
recent VA examination in September 2007 show he now has Level 
IV hearing in each ear.  


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral hearing loss from January 5, 1999, to March 28, 
2007, and for a rating higher than 10 percent as of March 29, 
2007 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (1998 & 
2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, given that service connection has been granted 
for bilateral hearing loss, the veteran's claim has been 
substantiated and VA no longer has any further duty to notify 
the veteran on how to substantiate his claim.  Rather, VA is 
required to fulfill its statutory duties under 38 U.S.C.A. 
§ 7105.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the initial rating 
claim, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private medical 
records and reports of VA examinations.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).



Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria for evaluating bilateral hearing loss 
were amended during the pendency of the appeal.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  However, the amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
below.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (1998 and 
2007).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from level I for essentially normal acuity 
through level XI for profound deafness.  See 38 C.F.R. § 
4.85, DC 6100; Table VI and Table VII (1998 and 2005).  The 
amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Further, Table VII was amended in 
that hearing loss is now rated under a single code, DC 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).  Table VIa, "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average," 
can also be used when the examiner certifies that the use of 
speech discrimination testing is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  See 38 C.F.R. § 4.85(c) (1998 & 2007).

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
(dB) or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately. The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

The Board reiterates that, insofar as assessing the severity 
of hearing loss, disability ratings are derived purely by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  That is to say, there is little to no discretion 
to adjust the rating.  See Lendenmann, 3 Vet. App. at 349.

Analysis

(i) Compensable rating from January 5, 1999 to March 28, 2007

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the veteran's bilateral 
hearing loss from January 5, 1999 to March 28, 2007 is not 
warranted.

Service treatment records document a slowly progressive 
decrease in hearing acuity while the veteran was on active 
duty.  A December 1999 VA examination report showed puretone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
15
40
65
LEFT
N/A
5
15
30
50

Speech recognition was 92 percent in the right ear and 100 
percent in the left ear.

The Board notes that the claims file contains a July 2004 
private audiology evaluation report that included audiometric 
findings in graphic instead of numeric form.  The Board is 
unable interpret the audiograms which are presented in 
graphic rather than numerical form.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).



A September 2004 VA audiology report showed puretone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
25
60
70
LEFT
N/A
10
15
45
65

Speech recognition was 96 percent in each ear.

A February 2005 VA examination report showed puretone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
25
50
60
LEFT
N/A
15
20
50
55

Speech recognition was 100 percent in each ear.

Applying the findings of these audiometric evaluations to the 
rating criteria for hearing impairment, the Board concludes 
there is no basis for a compensable rating prior to March 28, 
2007.  The results of the December 1999 examination show the 
veteran's right ear had an average puretone threshold of 33 
and 92 percent speech recognition; his left ear had an 
average puretone threshold of 25 and 100 percent speech 
recognition.  The results of the September 2004 private 
audiological evaluation show an average puretone threshold of 
43 in the right ear and 34 in the left ear; speech 
recognition was 96 percent in both ears.  The results of the 
February 2005 VA examination show an average puretone 
threshold of 40 in the right ear and 35 in the left ear; 
speech recognition was 100 percent in each ear.  Each 
evaluation correlates to Level I hearing loss in both ears 
under Table VI - so noncompensable under Table VII.

The Board has also considered the special provisions of § 
4.86(a) and (b).  However, given that the 1999, 2004 and 2005 
examination results do not show puretone thresholds at all 
relevant frequencies (1000, 2000, 3000, and 4000 Hertz) of 55 
dB or more, § 4.86(a) does not apply.  The same is true of § 
4.86(b) since the evidence does not show a simultaneous 
puretone threshold of 30 dB or less at 1000 Hertz and a 
puretone threshold of 70 dB or more at 2000 Hertz.

For these reasons, the Board concludes the veteran is not 
entitled to a compensable rating for the period January 5, 
1999 to March 28, 2007.  

(ii) Higher than 10 percent from March 29, 2007

The Board notes that the only pertinent medical evidence 
dated since March 29, 2007 is the report of VA examination in 
September 2007.  That examination showed puretone threshold 
levels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
50
75
80
LEFT
N/A
30
50
75
80

Speech recognition was 80 percent in the right ear and 76 
percent in the left ear.

Applying the findings of the September 2007 VA examination to 
the rating criteria for hearing impairment, the Board 
concludes there also is no basis for a rating higher than 10 
percent from March 29, 2007, onward.  The results of the 
September 2007 examination show the veteran's right ear had 
an average puretone threshold of 59 and 80 percent speech 
recognition; his left ear had an average puretone threshold 
of 59 and 76 percent speech recognition.  This, in turn, 
equates to Level IV hearing loss in each ear, under Table VI.  
Applying these designations under Table VII results in a 10 
percent evaluation - which is the veteran's current rating.

The Board has also considered the special provisions of § 
4.86(a) and (b).  However, given that the 2007 examination 
results do not show puretone thresholds at all relevant 
frequencies (1000, 2000, 3000, and 4000 Hertz) of 55 dB or 
more, § 4.86(a) does not apply.  The same is true of § 
4.86(b) since the evidence does not show a simultaneous 
puretone threshold of 30 dB or less at 1000 Hertz and a 
puretone threshold of 70 dB or more at 2000 Hertz.

For these reasons, the Board concludes the veteran is not 
entitled to a compensable rating for the period from March 
29, 2007.  

As mentioned, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  This is to compensate him for times since the 
effective date of the award when his disability has been more 
severe.

Here, the RO already has "staged" the rating for the 
veteran's bilateral hearing loss, initially assigning a 
noncompensable (0 percent) percent evaluation effective from 
January 5, 1999 to March 28, 2007, and a higher 10 percent 
rating since March 29, 2007.  This is the most severe the 
veteran's hearing loss has been since filing his claim.


ORDER

The claim for an initial compensable rating for bilateral 
hearing loss from January 5, 1999, to March 28, 2007, and for 
a rating higher than 10 percent as of March 29, 2007 is 
denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


